Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US 2011/168294 A1 (hereinafter referred to as “Jakobsen”).  
Regarding claim 19, Jakobsen teaches a transfer device (see abstract; fig. 1-2; paragraphs [0023]-[0028]) comprising: a housing (1) having a first internal section, a second internal section, and a base structure (7, 8) positioned between the first and second open ends; a first needle portion (see fig. 1: top end of the needle 4) extending from the base structure (7) to the first internal section; a second needle portion (see fig. 1: bottom end of the needle 4)  extending from the base structure (7) to the second internal section; a third needle portion (5a) extending from the base structure (8) to the first internal section; a vent (5b) that is slidably coupled to the housing as part 7 is rotatable and wherein the vent (5b) is fluidly coupled to the third needle portion (5a)(see paragraphs [0025]-[0027]).

Allowable Subject Matter
Claims 12-18, 22-23 and 26 are allowed.
Response to Arguments
Applicant's arguments filed 4/30/21 have been fully considered but they are not persuasive. 
Applicant argues that Jakobsen fails to teach a slidable opening and Jakobsen merely teaches a sliding rotary part 7 and the vent opening (e.g. venting valve 5b) does not slide.  However, venting valve 5b is slidable as the venting valve 5b is fixed to a venting needle 5a that is fixed to the sliding rotary part 7 coupled to the housing (1) (see Fig. 1; paragraphs [0025]-[0027]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        

JK
5/14/21